1 Reported in 210 N.W. 877.
Action for the specific performance of a contract for the sale of land by the defendants to one Mott which contract was assigned by Mott to the plaintiff. Upon the motion of the defendants Mott and one Honn were made parties. Honn and the plaintiff appeal separately from the order.
The two appellants filed a cost bond, not a supersedeas. The case proceeded to trial and resulted in judgment in favor of the defendants and against the plaintiff and Honn. This was the situation when the appeal was heard.
It was for the plaintiff and Honn, if they desired to stay further proceedings pending the appeal, to file a supersedeas bond. Not desiring *Page 173 
to do so they could preserve their rights by proper objections at the trial. If the order were reversed it would not affect the judgment. The only use to the plaintiff and Honn of a determination of this appeal on its merits is its use as a precedent, if favorable to them, on their appeal from the judgment, if they take one. We make precedents only as incident to the determination of actual controversies. The question is in the nature of a moot one. See Ann. Cas. 1918B, 554, 558-560.
Appeal dismissed.